Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest an insulator coated soft magnetic powder comprising a plurality of particles wherein each particle includes a core containing a soft magnetic material, an insulating layer provided on the outer surface of the core containing Bi-2O3 as a main component in an amount of 40 mol% or more and 65 mol% or less and containing 5 mol% or less of an alkali metal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        01/05/2022